343 Ill. App. 519 (1951)
99 N.E.2d 588
The Northern Trust Company, Trustee under Will of John F. Laubender, Deceased, Plaintiff-Appellee,
v.
Lou Cullop et al., Defendants-Appellees. On the Appeal of James H. Thoburn and Wilbur Thoburn, Defendants-Appellants.
Gen. No. 45,346.
Illinois Appellate Court.
Opinion filed May 9, 1951.
Released for publication July 5, 1951.
Hastings, Snyder & Rockwell, for appellants.
John H. Rockwell, and George W.K. Snyder, of counsel.
Walter F. Kolb, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE KILEY.
Decree reversed and cause remanded with directions.
Not to be published in full.